Citation Nr: 1036818	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-33 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to an increased disability rating in excess of 30 
percent for service-connected mental health disorder, to include 
dysthymic disorder and major depressive disorder, secondary to a 
closed head injury.

2.  Entitlement to service connection for a cervical spine 
disability, secondary to medication taken for the service 
connected mental health disorder, to include dysthymic disorder.

3.  Entitlement to service connection for a lumbar spine 
disability, secondary to medication taken for the service 
connected mental health disorder, to include dysthymic disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his girlfriend


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from August 1993 to March 1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which continued the Veteran's current 30 percent rating 
for his service connected major depressive disorder, and denied 
service connection for his cervical and lumbar spine 
disabilities.  

In February 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a travel board hearing.  A transcript 
of the proceeding has been associated with the claims file.  

The issues of service connection for his lumbar and cervical 
spines are addressed in the REMAND portion of this decision and 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's dysthymic disorder is manifested by such symptoms 
as agitation, social isolation, memory lapses, sleep 
disturbances, passing suicidal ideation, impaired mood, and 
difficulty maintaining social relationships.  However, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting; and an inability to 
establish and maintain effective relationships) have not been 
shown.  


CONCLUSION OF LAW

The criteria for an increased disability rating of 50 percent, 
but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.16, 
4.132, Diagnostic Code (DC) 8045-9433 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

With respect to the Veteran's increased rating claim, the law 
requires VA to notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Although a May 2009 letter fully satisfied the notice provisions, 
pre-adjudication notices provided to the Veteran did not 
specifically comply with the holding in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  The Federal Circuit held in Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007), that all VCAA notice 
errors are presumed prejudicial and require reversal unless VA 
can show that the error did not affect the essential fairness of 
the adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a benefit 
could not have been awarded as a matter of law.  Sanders, 487 
F.3d at 889.  "Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to substantiate 
his or her claim."  Id. citing Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).  Additionally, consideration also should be 
given to "whether the post-adjudicatory notice and opportunity 
to develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final Board 
decision and final Agency adjudication of the claim ... served to 
render any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice errors did not affect the essential fairness of the 
adjudication because VA has obtained all relevant evidence and 
the Veteran has demonstrated actual knowledge of what was 
necessary to substantiate the claim.  Specifically, a review of 
the Veteran's testimony during his February 2010 travel board 
hearing shows that he was aware of the relevant diagnostic 
criteria for an increased rating.  He testified that his service 
connected mental health disorder was worse than evaluated under 
the relevant Diagnostic Codes.  The Veteran also provided that he 
has continued to receive treatment for his depressive disorder 
and discussed this treatment and findings, to include his recent 
onset of passing suicidal ideation, isolation, irritability, lack 
of concentration, and anxiety.  These actions by the Veteran 
indicate actual knowledge of the right to submit additional 
evidence and of the availability of additional process.  As both 
actual knowledge of the Veteran's procedural rights, and the 
evidence necessary to substantiate the claim have been 
demonstrated and he, and those acting on his behalf, have had a 
meaningful opportunity to participate in the development of his 
claim, the Board finds that no prejudice to the Veteran will 
result from proceeding with adjudication without additional 
notice or process.  Furthermore, as discussed below, it appears 
that VA has obtained all relevant evidence.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2008).

VA examinations dated in March 2006 and November 2008 were 
obtained in association with the Veteran's increased rating claim 
for his service connected dysthymic disorder.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  
The Board finds that the November 2008 VA opinion is adequate for 
his psychiatric disability.  This opinion is predicated on a full 
reading of the private and VA medical records in the Veteran's 
claims file.  The VA examiner considered all of the pertinent 
medical evidence of record and the Veteran's statements, and 
provided a complete rationale for the opinion stated, relying on 
and citing to the records reviewed.  The Veteran has not reported 
receiving any recent treatment specifically for this condition 
(other than at VA and the private treatment mentioned above, 
records of which are in the file), and there are no records 
suggesting an increase in disability has occurred as compared to 
the prior VA examination findings. There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's service-connected disorder since he was last 
examined.  38 C.F.R. § 3.327(a).  As such, the Board finds that 
the opinion is adequate upon which to base a decision. 

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  
There is no error or issue that precludes the Board from 
addressing the merits of this appeal.

II.	 Increased Rating

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14.

The Board notes that the Veteran was originally awarded service 
connection for his mental health disorder in an unappealed 
October 1995 rating decision.  This claim was initially rated as 
10 percent disabling and in March 1997 increased to 30 percent 
disabling.  In June 2005, the Veteran filed a claim for an 
increased rating.  Where entitlement to compensation has already 
been established and an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., the 
rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a 30 percent disability 
evaluation for dysthymic disorder secondary to closed head injury 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 8045-9433.  
With diseases, preference is to be given to the number assigned 
to the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the residual 
condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2009).  The hyphenated diagnostic code in this case indicates 
that the closed head injury (or traumatic brain injury) under DC  
8045 is the service-connected disorder and that the dysthymic 
condition (or major depressive disorder) under DC 9433 is a 
residual condition. 

The Board notes that the VA Rating Schedule which addresses 
organic diseases of the central nervous system, residuals of 
traumatic brain injury (TBI), was revised effective October 23, 
2008.  See 73 Fed. Reg. 54693 (September 23, 2008).  The old 
criteria will apply to applications received by VA before that 
date.  However, a veteran whose residuals of TBI under a prior 
version of 38 C.F.R. §4.124a, DC  8045 are permitted to request a 
review under the new criteria.  The Veteran did not request that 
a review under the new criteria.  

Nevertheless, the RO used a hyphenated rating when evaluating the 
Veteran's disability, he has, in essence, been assigned a rating 
based on the psychiatric component of his disability.  This is so 
from when he was first granted service connection in 1995 and 
true from the rating in 2006.  The Board notes that 38 C.F.R. 
§ 4.126(d) provides that when a single disability has been 
diagnosed both as a physical condition and as a mental disorder, 
the rating agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the condition.  
The Board finds that DC 9433, the second portion of the Veteran's 
disability rating, provides the rating for dysthymic disorder and 
is the dominate aspect of the Veteran's condition.  

Under the provisions for rating mental disorders, a 30 percent 
disability rating requires evidence of the following:  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

The criteria for a 70 percent disability rating are:  

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting; inability to 
establish and maintain effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name.

38 C.F.R. § 4.130, Diagnostic Code 9433.

The Board notes that the evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the VA 
must consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, including (if 
applicable) those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) .  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  While not determinative, a GAF 
score is highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  See 
Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score of 61 to 70 is defined as some 
mild symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships).  A score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

As will be discussed below, the Veteran received a GAF score of 
65 at his March 2006 VA examination.  In November 2008, the 
Veteran received a score of 60.  These scores show mild to 
moderate impairment of social and industrial adaptability.    

During a March 2006 VA examination, the Veteran complained that 
he suffered from memory problems which caused problems in his 
marriage.  He reported living with his brother and indicated not 
having many close friends, although he made some friends at 
church.  The Veteran indicated that he and his wife socialized 
occasionally.  He enjoyed fishing, being outdoors, and reading.  
The Veteran reported doing limited chores.  The Veteran reported 
that his sleep was fitful.  He complained of concentration 
problems, poor self-esteem and intermittent worthlessness.  He 
denied suicidal or homicidal ideation.  The examiner noted that 
the Veteran's speech was normal, clear, coherent, and goal 
directed.  There was no evidence to suggest that the Veteran was 
responding to internal stimuli.  He denied auditory or visual 
hallucinations as well as delusions.  The examiner found no signs 
of mania, panic, obsessions, or compulsions.  He was assessed 
with dysthymic disorder and dementia by history.  The examiner 
assessed with the Veteran with a GAF score of 65 and provided 
that the Veteran's dysthymic disorder did not cause him to be 
unemployed.  

Medical records indicate that the Veteran was continuously 
treated for his mental health disorders from October 2005 through 
September 2009.  In October 2005, the Veteran submitted for a 
psychology and neuropsychological assessment which indicated that 
the Veteran had significant impairments across the wide range of 
major cognitive functions.  His memory, attention, abstract 
reasoning, language, and cognitive speech functions were 
significantly below expectations as well as his current verbal 
intelligence quotient.  He was diagnosed with dementia due to 
traumatic brain disease as well as adjustment disorder with mixed 
anxiety and depressed mood.  In an individual psychiatry report 
dated in November 2005, the Veteran was taking psychotropic 
medication to help treat his depression.  His mood was neutral 
with flat affect.  He shook his legs continually and made little 
to no eye contact.  He denied active suicidal or homicidal 
thoughts.  He was diagnosed with dementia with 
dysthymia/generalized anxiety disorder.  An April 2006 treatment 
note indicates poor concentration and attention although he is 
oriented to all spheres.  In an August 2008 treatment note, the 
Veteran's speech and thought processes were baseline, with no 
delusions or perceptual disturbances.  His mood was 
depressed/dysthymic.  His affect was anxious, frustrated, and 
restless.  There was no active suicidal or homicidal ideation and 
no plants or intent.  He had minimal insight and his judgment was 
fair for behaviors.  
 
The Veteran was provided an additional VA examination in November 
2008 where he reported feeling down and depressed daily with 
associated symptoms of low motivation, anhedonia, difficulty 
concentrating, sleep impairment, and feeling overwhelmed and 
anxious on a daily basis.  He was clean and casually dressed.  
His psychomotor activity was lethargic although his speech was 
spontaneous and his attitude was cooperative.  His affect was 
proper, mood was depression, and he was oriented to person and 
place although he did not know the current date.  He did not 
report any delusions.  The examiner indicated that the Veteran 
understood the outcome of his behavior and indicated an 
understanding that he had a problem.  The Veteran reported 
difficulty sleeping but denied hallucinations, obsessive 
behavior, panic attacks, and homicidal or suicidal ideation.  The 
Veteran was diagnosed with dysthymic disorder and assessed a GAF 
score of 60.  

The Veteran testified during his February 2010 travel board 
hearing that he was no longer married but had been together with 
his girlfriend for many years.  He testified that he suffers from 
irritability, anxiety and panic attacks.  He indicated that he 
has problems sleeping.  He also indicated that he has occasional 
passing thoughts of hurting himself.  He testified that he has a 
hard time with his concentration and motivation.  He also 
reported that he has been reprimanded several times at his 
current employment for not following through on tasks and not 
concentrating.  His girlfriend also testified as to his 
irritability as well as memory problems.  

The Board sympathizes with the Veteran's complaints and expects 
that the symptoms he experiences have impacted his life.  To this 
end, the evidence supports a finding that the Veteran meets the 
criteria for a disability rating of 50 percent disabling.  The 
Veteran has received GAF score of 60 to 65, which illustrate mild 
to moderate symptoms of impairment in social and occupational 
functioning.  The Veteran has indicated that while he has been 
married and divorced twice.  While he has maintained a steady 
relationship for many years, the Veteran indicated having no 
close outside contact with friends.  He also reported social 
isolation.  He testified that he experiences panic attacks and 
has exhibited signs of short term memory loss.  While the 
evidence does not show that the Veteran exhibits impairment in 
judgment or abstract thinking, there is evidence that he 
experiences disturbances of motivation and mood.   As such, the 
Board finds that the Veteran meets the criteria for an increased 
rating of 50 percent.  See 38 C.F.R. § 4.130, DC 9411.  

The Veteran testified that he suffers from passing thoughts of 
suicide which is a symptom associated with a 70 percent rating.  
However, it has been consistently noted in numerous medical 
records that the Veteran has not suffered from suicidal ideation 
and that the Veteran never indicated a real intent to harm 
himself.  Further, there is no evidence of obsessional rituals 
which interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting; inability to establish and maintain 
effective relationships.)  Indeed, the Veteran has consistently 
reported that he adequate performs daily activities, such as 
limited household chores and reporting to work.  As such, a 
rating of 70 percent is not warranted.  See 38 C.F.R. § 4.130.  

The Board has considered the possibility of staged ratings.  
Fenderson, 7 Vet. App. at 58; Hart, 21 Vet. App. 505.  However, 
as described above, there is no evidence that would warrant such 
a rating.  

Consideration has also been provided regarding the issue of 
whether the schedular evaluation is inadequate, thus requiring 
that the RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration of 
"an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2009); Barringer v. Peak, 22 Vet. App. 242 (2008)(noting that 
the issue of an extra-schedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably raised 
by the record).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 
(1996).  An exceptional or unusual disability picture occurs 
where the diagnostic criteria do not reasonably describe or 
contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment of an 
extra-schedular rating.  Otherwise, the schedular evaluation is 
adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); 
Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  A 
higher rating is provided for certain manifestations of his 
dysthymic disability.  As discussed herein, the medical evidence 
reflects manifestations of the next higher rating of 50 percent 
but not the next higher evaluation of 70 percent in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities and the 
criteria to assess social and occupational impairment.  In the 
absence of any additional factors, the RO's failure to refer this 
issue for consideration of an extra-schedular rating was correct.

As such, the Board finds that the preponderance of the evidence 
warrants an increased rating of 50 percent, but no higher.  
Consequently, the benefit-of-the-doubt rule applies, and the 
claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In reaching this conclusion, the Board has considered the Court's 
holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, 
in the February 2010 travel board hearing, the Veteran indicated 
that he is gainfully employed.  As such, the issue of entitlement 
to a total disability rating based on individual unemployability 
due to service-connected disability (TDIU) has not been raised.  


ORDER

Entitlement to an initial rating of 50 percent, but no higher, is 
warranted for the service-connected dysthymic disorder.


REMAND

In March 2006, the Veteran was afforded a VA examination in 
connection with his claims of service connection for his lumbar 
and cervical spine disabilities. If VA provides a claimant with 
an examination in a service connection claim, the examination 
must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  The probative value of a medical opinion is derived from 
a factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  A 
review of the VA examination report indicates a thorough review 
of the claims file, to include the Veteran's service treatment 
records, as well as private and VA medical records.  The Veteran 
was assessed with a neck and back sprain.  The examiner then 
opined that the Veteran's medication for his depression did not 
contribute to the fall in May 2005 and cause or aggravate his 
current lumbar and cervical disorders.  While the examiner 
provided an extensive history and analysis of the Veteran's 
lumbar and cervical disorders, he did not provide a rationale for 
his negative nexus opinion.  The value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, the Board 
cannot assign this opinion much probative value and remands this 
matter for a medical opinion with an accompanying rationale.  As 
such, a remand is necessary and the claims file should be sent to 
the same examiner who performed the March 2006 VA examination to 
offer an etiological opinion and rationale for said opinion.  




Accordingly, the case is REMANDED for the following action:

1.	Arrange for an appropriate VA examiner to 
review the claims folder, including this 
remand.  If at all possible, return the 
claims file to the same examiner who 
conducted the March 2006 VA examination for 
an addendum opinion, if the examiner remains 
available.  The examiner should note in the 
examination report that he or she has 
reviewed the claims folder. 
 
Based on the claims file review, the examiner 
should state, to the best of his ability, 
render a medical opinion as to whether the 
Veteran's lumbar and cervical spine disorders 
are  is at least as likely as not (a 50 
percent or greater probability) that any 
diagnosed spine disabilities were caused by 
or incurred in active service, or caused or 
aggravated by the medication the Veteran took 
to control his mental health disorders, to 
include dysthymic disorder and major 
depressive disorder.  
 
Conduct all special studies deemed necessary 
to render the requested opinions. 
 
A complete rationale for all opinions 
expressed must be provided.  The opinions 
should address the particulars of this 
Veteran's service record, medical history, 
and the relevant medical science as 
applicable to this claim.  If the examiner 
cannot respond without resorting to 
speculation, he or she should explain why a 
response would be speculative. 
 
The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it. The term 
"aggravated" in the above context refers to 
a permanent worsening of the underlying 
condition, as contrasted to temporary or 
intermittent flare-ups of symptomatology 
which resolve with return to the baseline 
level of disability.

2.	When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence. If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


